Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claims 1-12 were cancelled, now Applicant added 8 claims numbering them 1-8, however this is misnumbered, since claims 1-12 are cancelled, the newly added claims should be 13-20
Misnumbered claims 1-8 been renumbered 13-120.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0067828 A1 to Archibong et al. (“Archibong”) and U.S. Patent Pub. NO. 2016/0072797 A1 to Wilson et al. (“Wilson”).

As to claim 13, Archibong teaches system for converting screens into advertising, display or interactive multimedia content terminals (Fig. 4) comprised of the following parts: a) a software program recorded on a computer-readable plugin device for displaying advertisements (¶0073, ¶0108, display advertisements) and/or
As to claim 14, Archibong and Wilson teaches the system for converting screens into advertising, display or interactive multimedia content terminals of claim 13 wherein the software program transferring multimedia content from a server to the plugin device (Archibong, ¶0073, ¶0108, display advertisements).  

As to claim 15, Archibong and Wilson teaches the system for converting screens into advertising content terminals of claim 13 wherein the plugin device having an HDMI coupling (Archibong, ¶0107), microcontroller (Wilson, ¶0032), onboard memory (Archibong, ¶0120), WiFi receiver (Archibong, ¶0107) and Bluetooth communications (Archibong, ¶0107).

  
 As to claim 16, Archibong and Wilson teaches the system for converting screens into advertising, display or interactive multimedia content terminals of claim 13 wherein the plugin device receives content and content schedules from the cloud network (Archibong, ¶0073, ¶0108, display advertisements, Wilson, ¶0014, dongle can obtain content from a cloud server at any location and the dongle can be connected to any media display device). 

As to claim 18, Archibong teaches for converting screens into advertising, interactive or display content terminals (Fig. 4), the method is comprised of the following steps: a) creating multimedia or interactive content for advertising (¶0073, ¶0108, display advertisements), interactive or display purposes; b) scheduling content for screens at different time frames and intervals (¶0151);  d) controlling content on single or multiple display terminals at once remotely (Archibong, Fig. 30).  Archibong does not teach c) optionally either remotely loading content to a plugin device remotely using the cloud network or loading content to a remote computer using the cloud network, and e) installing a plugin device into a screen's input port.  Wilson teaches c) 
As to claim 19, Archibong and Wilson teaches the method for converting screens into advertising, display and interactive content terminals of claim 18 wherein the creating multimedia content for advertising or display purposes is generated on the cloud network of claim 13 (Wilson, ¶0014, dongle can obtain content from a cloud server at any location and the dongle can be connected to any media display device see the rejection of claim 13).  
As to claim 20, Archibong and Wilson teaches the method for converting screens into advertising content terminals of claim 18 wherein the scheduling multimedia and/or interactive content for screens at different time frames is performed on the cloud network of claim 13 (Archibong, ¶0151, also see the rejection of claim 13).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archibong and Wilson as applied to claim 13 above, and further in view of U.S. Patent Pub. No. 2017/0034558 A1 to Pottier.
As to claim 17, Archibong and Wilson teaches the system for converting screens into advertising, display or interactive multimedia content terminals of claim 13 wherein the cloud network having operations that include scheduling locations (Archibong, ¶0076) and timing of content broadcasts (called Timelines) (Archibong, ¶0073, ¶0108), and archiving multimedia content (Wilson, ¶0014). Archibong and Wilson do not teach managing subscriptions.  Pottier teaches managing subscriptions (¶0041, subscriptions).  In view of the teachings of Pottier, it would have been obvious before the effective filing date of the invention to modify the teachings of Archibong and Wilson.  The suggestion/motivation would be to generate an enriched schedule for users and allowing the user easy accessibility.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421